
      
        DEPARTMENT OF DEFENSE
        GENERAL SERVICES ADMINISTRATION
        NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
        48 CFR Part 42
        [FAR Case 2009-042; Docket 2011-0087, Sequence 1]
        RIN 9000-AM09
        Federal Acquisition Regulation; Documenting Contractor Performance; Correction
        
          AGENCY:
          Department of Defense (DoD), General Services Administration (GSA), and National Aeronautics and Space Administration (NASA).
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:
          This document corrects the comment date published in the Federal Register of August 9, 2011, regarding the proposed rule for Documenting Contractor Performance.
        
        
          DATES:
          The comment period for the proposed rule published June, 28, 2011, at 76 FR 37704, is extended. Comments will be received until September 29, 2011.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mr. Curtis E. Glover, Sr., Procurement Analyst, at (202) 501-1448. Please cite FAR Case 2009-042.
          Correction

          In the proposed rule FR Doc. 2011-20089, beginning on page 48776, in the 2nd column, in the issue of August 9, 2011, make the following correction, in the DATES section:
          Remove “September 8, 2011” and add “September 29, 2011” in its place.
          
            Hada Flowers,
            Division Director, Regulatory Secretariat, Office of Governmentwide Policy, Office of Acquisition Policy.
          
        
      
      [FR Doc. 2011-20778 Filed 8-15-11; 8:45 am]
      BILLING CODE 6820-EP-P
    
  